[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JULY 27, 2009
                               No. 08-16401                   THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                  D. C. Docket No. 03-00073-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

GREGORY MCKINNIES,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (July 27, 2009)

Before DUBINA, Chief Judge, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Gregory McKinnies appeals, pro se, the district court’s denial of his motion
for a reduction of sentence, pursuant to 18 U.S.C. § 3582(c)(2). McKinnies’s

§ 3582(c)(2) motion was based on Amendment 706 to the Guidelines, which

reduced base offense levels applicable to crack cocaine. On appeal, McKinnies

argues that he was entitled to a sentence reduction under § 3582(c)(2) because

Amendment 706 to the Sentencing Guidelines reduced his base offense level and

therefore changed his applicable guideline range. McKinnies also contends that

the district court’s drug quantity finding at his original sentencing was ambiguous,

and that his case should be remanded for further proceedings. He further argues

that the district court: (1) incorrectly determined that he was a career offender; and

(2) failed to consider the § 3553(a) factors, as well as the crack/cocaine powder

sentencing disparity and the Supreme Court’s decision in United States v. Booker,

543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). A district court may not modify a term of imprisonment

unless a defendant was sentenced based on a sentencing range that has

“subsequently been lowered” by the Sentencing Commission. See 18 U.S.C.

§ 3582(c)(1)(B), (c)(2). During a § 3582(c)(2) proceeding, the district court may

only calculate the defendant’s amended guideline range, and it may not disturb any



                                           2
of its original factual findings. United States v. Cothran, 106 F.3d 1560, 1561-63

(11th Cir. 1997). Indeed, “all original sentencing determinations remain

unchanged with the sole exception of the guideline range that has been amended

since the original sentencing.” United States v. Bravo, 203 F.3d 778, 781 (11th

Cir. 2000) (emphasis in the original).

      Amendment 706, which has been made retroactive, amends the Drug

Quantity Table in U.S.S.G. § 2D1.1(c) “to provide a two-level reduction in base

offense levels for crack cocaine offenses.” United States v. Moore, 541 F.3d 1323,

1325 (11th Cir. 2008), cert. denied, McFadden v. United States, 129 S.Ct. 965

(2009), and cert. denied, (U.S. Mar. 9, 2009) (No. 08-8554). However, if a

defendant is a career offender, his base offense level is determined under the

career-offender guideline in U.S.S.G. § 4B1.1(b) and not the drug-quantity

guideline in § 2D1.1(c). Moore, 541 F.3d at 1327-28.

      McKinnies’s arguments are foreclosed by precedent. We recently held that

defendants who are sentenced under the career-offender guideline are not

sentenced under U.S.S.G. § 2D1.1, and are, therefore, ineligible for a § 3582(c)(2)

sentence reduction pursuant to Amendment 706. See Moore, 541 F.3d at 1327-28.

McKinnies’ remaining arguments are likewise barred by precedent. See United

States v. Jones, 548 F.3d 1366, 1369 (11th Cir. 2008) (holding that Booker does



                                          3
not, by itself, permit a district court to impose a § 3582(c)(2) sentence reduction);

Cothran, 106 F.3d at 1561-63 (barring the district court from re-examining factual

findings made during the original sentencing proceedings). Accordingly, we

hereby affirm the district court’s decision.

      AFFIRMED.1




      1
             McKinnies’s motion to file his reply brief out of time is GRANTED.

                                            4